                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

YOLANDA JOHNSON HALL                                          CIVIL ACTION

VERSUS                                                        NUMBER: 18-7342

NANCY A. BERRYHILL, ACTING                                    SECTION: “H”(5)
COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION


                                         ORDER

       The Court, having considered the record, the applicable law, the Magistrate Judge’s

Report and Recommendation, and the failure of Plaintiff to file any objections to the

Magistrate Judge’s Report and Recommendation, hereby approves the Magistrate Judge’s

Report and Recommendation and adopts it as its opinion herein.

       Accordingly,

       IT IS ORDERED that Plaintiff’s suit is dismissed without prejudice pursuant to Rule

4(m), Fed. R. Civ. P.

       New Orleans, Louisiana, this 10th day of May, 2019.




                                                     JANE TRICHE MILAZZO
                                                 UNITED STATES DISTRICT JUDGE
